214 Ga. 606 (1958)
106 S.E.2d 284
MILLER
v.
MILLER.
20268.
Supreme Court of Georgia.
Argued November 10, 1958.
Decided November 19, 1958.
Paul T. Chance, for plaintiff in error.
George Hains, Solicitor-General, contra.
HAWKINS, Justice.
The only judgment complained of in the bill of exceptions is one overruling a general demurrer interposed by the plaintiff in a divorce case to an answer filed therein by the solicitor-general by direction of the court under the provisions of Code § 30-129. See Creamer v. Creamer, 36 Ga. 618. It is not made to appear that any final judgment or decree has been rendered in the divorce case in the trial court. The judgment complained of is not such a final judgment as may be reviewed by direct bill of exceptions. Accordingly, the motion to dismiss the writ of error must be sustained. Code (Ann.) § 6-701; Dove v. Maxwell, 184 Ga. 460 (191 S. E. 916); Rivers v. Hollingsworth, 196 Ga. 708 (27 S. E. 2d 330); Beavers v. Williams, 197 Ga. 9 (28 S. E. 2d 254); Adams v. Adams, 206 Ga. 857 (59 S. E. 2d 375); Bowman v. Poole, 212 Ga. 697 (95 S. E. 2d 375). Even if the motion to dismiss the bill of exceptions should be stricken on the motion of the plaintiff in error, it would be this court's duty, without a motion, to dismiss the writ of error for lack of jurisdiction. Kirby v. Woods, 212 Ga. 20 (1) (90 S. E. 2d 4).
Writ of error dismissed. All the Justices concur.